Citation Nr: 1128707	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  11-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk


INTRODUCTION

The Veteran service on active duty from October 1966 to October 1972.

This case comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision of the Pittsburg, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for a psychiatric disorder, to include PTSD.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his psychiatric disorder, to include PTSD, because of traumatic experiences while stationed on temporary duty (TDY) in the Tuy Hoa Air Base in Vietnam.  In an August 2008 stressor statement, the Veteran states that he witnessed horrific events of the war, to include death and serious injury to fellow comrades and others and being exposed to hostile fire.  The Veteran contends that being exposed to these traumatic events while stationed on TDY in Vietnam caused his alleged PTSD. 

To establish entitlement to service connection for a psychiatric disorder, to include PTSD, a Veteran must provide: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2010). 

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Here, the Veteran alleges two stressors.  First, he was exposed to hostile fire while on the flight line during the Tet Offensive in Vietnam from 1968 to 1969 and, second, he learned of the death of two of his best friends, who were killed in action in Vietnam.  In an undated PTSD Stressor Corroboration Research Memorandum, the RO indicated that the reported stressor involving hostile fire during the Tet Offensive is verified.  Moreover, the deaths of the Veteran's two friends have also been verified, as noted in the March 2011 supplemental statement of the case.  

In support of his claim, the Veteran submitted a July 2008 private psychological evaluation report by Dr. A.F.  Dr. A.F. diagnosed the Veteran with PTSD based on exposure to combat stressors in Vietnam and the news of his friends' deaths, who were killed in service.  It is noted that the Veteran has experienced numerous post-traumatic stress disorder symptoms since his time in the military.  These include intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, estrangement, hypervigiliance, and exaggerated startle response.  

Next, the Veteran was afforded a VA examination in August 2010.  The VA examiner noted that the Veteran did not detail specific stressful or traumatic events per his stressor statement or as was indicated in the July 2008 private psychological evaluation report.  The examiner opined that the Veteran did not present with a stressor that meets the clinical criteria per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) for a diagnosis of PTSD.  Further, the he concluded that the Veteran did not present with a full constellation of symptoms for a diagnosis of PTSD.  The examiner diagnosed the Veteran with dysthymia but stated that it was unrelated to military service.  The Board notes that the VA examiner did not acknowledge or address the verified in-service stressors, which have been conceded, or evaluate the Veteran's psychiatric disorder under the revised criteria for service connection for PTSD.

The Board notes that the VA examiner's opinion needs further clarification as to whether the Veteran's alleged PTSD meets the current criteria for service connection under the revised criteria.  Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Thus additional development is needed in this case.  See 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). 

Accordingly, there is evidence of verifiable in-service stressors that may involve fear of hostile military or terrorist activity, and the Veteran's assertion that his psychiatric difficulties are due to these stressors.  An addendum opinion is thus needed to determine if there is a PTSD diagnosis in conformance with the DSM-IV and whether there is a link or nexus between any diagnosed psychiatric disorder and these in-service stressors. 

Also while on remand, notice must be provided to the Veteran regarding the recent regulatory amendments regarding PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010). 

Finally, in the August 2010 VA examination, the Veteran indicated that he received Social Security Administration (SSA) benefits.  He stated that his current source of income was "his Social Security and his wife's current income."  However, records from the SSA are not of record.  The United States Court of Appeals for Veteran Claims (Court) has held that where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from the agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that the VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  Id.  Because the records from the SSA are not included in the claims file, the Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After any additional records are associated with the claims file, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who prepared the August 2010 VA examination report (or a suitable substitute if that examiner is unavailable) for the purpose of preparing an addendum to that opinion.  The examiner must review the claims file and prepare an addendum addressing the link between the alleged psychiatric disorder, to include PTSD, and any verified in-service stressor.  The Veteran need not be re-examined unless an examination is deemed necessary.  The examiner should be provided with the verified stressor information, the claims file and a separate copy of this remand for review.  The examiner should determine whether the Veteran has PTSD based on a verified in-service stressor(s).  The examiner is instructed that only a verified event listed by the RO may be considered as a stressor and should indicate if the verified stressor(s) supports the diagnosis of PTSD.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  If the physician cannot provide the opinion without resorting to speculation, he or she should so indicate this and explain the reason why an opinion would be speculative.  

3.  Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




